Citation Nr: 1112313	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-34 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for patella pain syndrome, right knee.

3.  Entitlement to service connection for patella pain syndrome, left knee.

4.  Entitlement to service connection for cervical strain.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004.  The Veteran also was a member of the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.  The case came to the Board from the RO in Atlanta, Georgia.

The Veteran testified before the undersigned Acting Veterans Law Judge at a December 2010 hearing that was held at the RO.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's lumbar strain occurred as a result of an in service injury.

2.  It is at least as likely as not that the Veteran's patella pain syndrome of the right knee onset during her service.

3.  It is at least as likely as not that the Veteran's patella pain syndrome of the left knee onset during her service.

4.  The evidence does not show that it is at least as likely as not that the Veteran has a cervical spine disorder that is related to her military service.

5.  The evidence does not show that it is at least as likely as not that the Veteran has a right ankle disorder that is related to her military service.

6.  The evidence does not show that it is at least as likely as not that the Veteran has a left ankle disorder that is related to her military service. 


CONCLUSIONS OF LAW

1.  Lumbar strain was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Right knee patella pain syndrome was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Left knee patella pain syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Cervical strain was not shown to have been incurred in, or caused or aggravated by, service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5.  A right ankle disability was not shown to have been incurred in, or caused or aggravated by, service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

6.  A left ankle disability was not shown to have been incurred in, or caused or aggravated by, service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in August 2004 which explained the respective duties of the Veteran and VA with respect to obtaining evidence in support of her claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability. 

The Veteran was not sent the notice required by Dingess.  However, that error was harmless.  With respect to the Veteran's claims for service connection for her low back and knee disabilities, those claims are granted herein so the Veteran has received the benefit sought thus any notice error with respect to those claims is harmless.  With respect to the Veteran's claims for service connection for her cervical spine and ankle disorders, those claims are denied herein hence no ratings or effective dates will be assigned for those conditions.    

In addition to its duties to provide certain notices to a claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including the Veteran's service treatment records, VA treatment records, and a transcript of the Veteran's testimony at the December 2010 hearing.  The Board notes that in July 2007 the RO made a finding that the Veteran's service treatment records from April 2003 to June 2004 were unavailable; however, review of the claims file indicates that those service treatment records are actually in the claims file. 

The Veteran was provided a VA contract examination with respect to the claimed conditions in August 2004.  The examiner documented the Veteran's subjective complaints and history, and, additionally, a complete physical examination was provided with respect to the conditions at issue.  The Board finds that the examination was adequate for rating purposes.

For the reasons set forth above, the Board finds that there were no prejudicial VCAA errors in this case.  

  Service connection

The Veteran complains that she has low back, neck, knee, and ankle disorders that onset during her period of active service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board notes that the Veteran's representative contended that the 1 year presumptive period applies to the conditions at issue herein.  However, none of the orthopedic disorders with which the Veteran was diagnosed at the August 2004 VA contract examination actually fall within the purview of 38 C.F.R. § 3.307 & 38 C.F.R. § 3.309.  While arthritis is subject to the one year presumptive period, the Veteran does not specifically contend that she has arthritis and arthritis was not diagnosed at the August 2004 VA contracted examination or at any other time within 1 year of the Veteran's service.  Therefore, her claims are considered on a direct, rather than a presumptive, basis.

	A.  Lumbar Strain

The Veteran contends that her low back condition onset during her active service.  Service treatment records reflect that the Veteran was seen for complaints of low back pain in service.  A May 2003 physical therapy consultation sheet indicates that the Veteran then reported low back pain for two weeks.  She denied any specific trauma, but noted that while her civilian job was sedentary in the military she performed manual labor.  The Veteran was diagnosed with mechanical back pain and she was advised not to lift more than 25 pounds for one week.

In April 2004, approximately 3 days after she returned for deployment to Iraq and Kuwait, the Veteran was administered a post-deployment health assessment by VA.  At that time the Veteran reported that she experienced back pain during her deployment but denied current back pain.  

At her August 2004 examination the Veteran reported that her back pain started in May 2003.  The pain occurred constantly and radiated to the shoulders and arms.  The Veteran reported that it was a burning, aching, sharp, and tight pain.  The pain was 10 out of 10 in severity.  It could be elicited by physical activity and sometimes onset spontaneously.  It was relieved by rest and Motrin. The Veteran could function with medication.  Symptoms were exacerbated by sitting or standing for long periods of time.  She related that she experienced one incident of incapacitation in the last year which lasted 2 days.  She did not lose any time from work due to her back pain.

Upon examination of the thoracolumbar spine, there were no complaints of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  Straight leg raising was negative.  The Veteran had full range of motion of her spine with pain at the extremes of range of motion.  The examiner determined that there would be additional limitation by pain, fatigue, and weakness, with pain having the main functional impact.  The examiner diagnosed lumbar strain.  The diagnosis was based on the Veteran's report of a history of a lumbar injury with pain as well as objective evidence of pain with range of motion testing. 
 
VA treatment records show continued treatment for low back pain.  The Veteran consistently dated the onset of her back pain to her time in service.  She indicated that she hurt her back in service while tossing a mail bag.  VA treatment records do not indicate any diagnosis for the Veteran's low back pain.

In this case, the weight of the evidence indicates that the Veteran's low back pain onset in or around May 2003, at which time she sought treatment in service and was diagnosed with mechanical back pain.  However, when she was examined two months after her discharge from service, the examiner diagnosed lumbar strain.  While VA treatment records do not show any diagnosis of a low back disorder, the Veteran's symptoms are essentially unchanged from those exhibited at the August 2004 examination when she was diagnosed with lumbar strain. 

Insofar as there is a evidence of a back disorder with symptoms that onset during service, it is at least as likely as not that the Veteran's lumbar strain was incurred during her service and, giving the Veteran the benefit of the doubt, service connection for lumbar strain is granted. 

	B.  Patella pain syndrome of the bilateral knees

The Veteran contends that she has a bilateral knee disability that onset during her service.

Service treatment records reflect that the Veteran was seen in August 2003 for left knee pain of 6 weeks duration.  The Veteran reported that she fell out of a truck and landed on her left knee but that the discomfort occurred behind the knee.  The Veteran reported her knee pain was 8 out of 10.  She complained that she had difficulty climbing stairs and whenever the knee was bent.

Service treatment records also reflect that the Veteran was seen in November 2003 for bilateral knee pain, left greater than right, which had lasted for months.  A history of a fall on the left knee in July 2003 was noted.  The Veteran was given a profile due to her knee pain.

On a post-deployment questionnaire the Veteran reported a history of swollen and painful joints and of knee trouble.  At her August 2004 post-deployment health assessment, the Veteran reported that she experienced swollen, stiff, or painful joints during her deployment although she denied present joint pain. 

At her VA contracted examination in August 2004, the Veteran reported that she injured her knees when she fell out of a truck during her service. She reported that when bending her leg or walking she experienced pain and swelling of her knees.  These symptoms occurred constantly.  Her condition did not cause incapacitation.  She was limited in her ability to run, walk, and stand, and at times her knee problems caused her to walk with a light limp.  Her knee problems did not result in any time lost from work. 

Upon examination the Veteran had full range of motion of her knees with pain at the extremes of range of motion.  The examiner assessed the range of motion of both knees as additionally limited by pain, with pain having the greatest functional impact.  The examiner diagnosed bilateral patella pain syndrome.  He based this diagnosis on the Veteran's report of a history of bilateral knee pain as well as knee pain with range of motion testing.

VA treatment records do not show any treatment related to the Veteran's knees.  

Viewing the evidence in the light most favorable to the Veteran, her bilateral patella pain syndrome was incurred during her service.  The evidence shows an injury to the left knee in service, continuing complaints of bilateral knee pain in service, and a diagnosis of bilateral patella pain syndrome on examination shortly after service.  Therefore, service connection for patella pain syndrome of the left and right knees is granted.

	C.  Cervical spine condition

The Veteran contends that she has a cervical spine disorder that was incurred during her service.  

Service treatment records do not show any treatment for a neck injury or neck pain. On a post-deployment report of medical assessment dated in April 2004 the Veteran denied having any injury or illness while on active duty for which she did not seek medical care.  

At the August 2004 VA contracted examination the Veteran did not distinguish between her low back and neck conditions.  She indicated that she had pain at the top of her neck and mid-back.  Upon examination of the cervical spine there was no evidence of radiating pain on movement and no evidence of muscle spasm.  There was tenderness in the C-2 trapezius area.  The Veteran had full range of motion of her neck with pain at the extremes of range and motion.  The examiner assessed that range of motion was additionally limited by pain and weakness with pain having the major functional impact.  The examiner diagnosed cervical strain. He based his diagnosis on the history given by the Veteran and objective evidence of pain and tenderness on range of motion.

VA treatment records reflect that the Veteran reported that she injured her neck at the same time that she injured her back while in service. 

 At her hearing the Veteran contended that she injured her back and neck while she was in Kuwait and that she received treatment for that injury.  The Veteran did not provide any specifics as to how she claimed to have injured her neck in service at her hearing. 

The weight of the evidence is against the Veteran's claim.  While she contends that she injured her neck during the same incident that her lumbar spine was injured, her service treatment records do not reflect that this was the case.  There is no mention of neck pain in the treatment note associated with the Veteran's low back pain.  There is no mention of neck pain or of a diagnosis of any type of cervical spine disorder anywhere in the Veteran's service treatment records.  If the Veteran had in fact injured her neck at the same time that she injured her back, logic dictates that she would have reported her neck problems at the same time that she reported her low back pain.  However, she made no such complaint,  Also, notably, at her post-deployment medical assessment the Veteran specifically denied experiencing any injuries for which she did not seek medical treatment.  Given these facts, the Veteran's testimony that she injured her cervical spine during her service in Kuwait is not credible.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable with respect to the Veteran's claim for service connection for a cervical spine disorder because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a cervical spine disorder is denied.

	D.  Bilateral ankle disorder

The Veteran contends that she injured her ankles in service during physical training.  At her hearing, the Veteran testified that she twisted both of her ankles running during physical training exercises in Kuwait. 

The Veteran's service treatment records do not show any treatment for her ankles and does not note any injuries sustained during physical training.  

At the August 2004 VA contracted examination, the Veteran reported that she injured her ankles during physical training but no other specifics are provided.  She reported that she experienced stinging with stiffness of the ankles.  Upon examination of the ankles, their appearance was within normal limits.  The Veteran had full range of motion of her ankles with pain at the extremes of range of motion on the right side only.  On the right side, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance with pain having the major functional impact.  The examiner diagnosed right ankle strain.  There were no findings pertinent to the left ankle so there was no diagnosis for that ankle.

VA treatment records do not show any treatment for either of the Veteran's ankles.  

The evidence does not show that it is at least as likely as not that the Veteran sustained a bilateral ankle disorder during her service.  While the Veteran testified that she twisted her ankles during physical training, her testimony is not credible in that while she sought treatment for multiple other complaints including her knees and low back while she was in service, she did not make and complaints related to her ankles or receive any treatment related to her ankles. Given her willingness to seek treatment for other medical problems, it is likely that if the Veteran had, in fact, injured her ankles in service she would have sought medical care.  Notably, on her post-deployment health assessment the Veteran specifically denied having any injuries during her deployment for which she did not seek medical treatment.
Moreover, with respect to the Veteran's left ankle, there is no objective evidence that the Veteran has a left ankle disorder.  While she was afforded a complete examination of her ankles by VA, the examiner could not find any problem with the Veteran's left ankle and specifically stated there were no findings and no diagnosis.
    
The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for service connection for right and left ankle disabilities.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

  
ORDER

Service connection for lumbar strain is granted.

Service connection for patella pain syndrome, right knee, is granted.

Service connection for patella pain syndrome, left knee, is granted.

Service connection for cervical strain is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.



____________________________________________
MICHAEL A. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


